Citation Nr: 0209913	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  98-06 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the right tonsil, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied the benefit sought on 
appeal.  


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal was obtained.  

2.  The medical evidence does not demonstrate that the 
veteran's squamous cell carcinoma of the right tonsil was 
clinically manifested until many years after his active 
military service, and the medical evidence does not establish 
a causal relationship between his squamous cell carcinoma of 
the right tonsil and an incident of his active service.  

3.  The veteran had active military service in Vietnam during 
the Vietnam era.

4.  There is no evidence of record that the veteran has been 
diagnosed with a disability recognized by VA as etiologically 
related to exposure to herbicide agents used in Vietnam.

5.  The medical evidence does not demonstrate that the 
veteran's squamous cell carcinoma of the right tonsil was 
associated with herbicide exposure in Vietnam.



CONCLUSION OF LAW

Squamous cell carcinoma of the right tonsil was not incurred 
in or aggravated by active military service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he 
developed tonsil cancer as a result of exposure to Agent 
Orange during his active service in Vietnam.

This matter was previously before the Board on two occasions, 
and remanded in December 2000 and July 2001 for further 
development.  In December 2000, the Board requested that the 
RO obtain tissue specimens from the San Francisco Medical 
Center.  In July 2001, the Board requested that the RO obtain 
additional biopsy specimens from the University of California 
at San Francisco Medical Center and Mills Peninsula 
Hospitals, which were not requested in the December 2000 
Board remand.  The Board has reviewed the file, and is 
satisfied that the requested development was completed.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, 
a remand by the Board confers on the veteran the right to 
compliance with the remand orders).

As another preliminary matter, the Board notes that on 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000); see 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  
Among other things, the VCAA amended 38 U.S.C.A. § 5103 to 
clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified in pertinent part at 38 
C.F.R. §§ 3.102, 3.159).  The intended effect of the 
implementing regulations was to establish clear provisions 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to claimants who file 
a claim for benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Both the VCAA and the implementing regulations are applicable 
in the present case, and will be collectively referred to as 
"the VCAA." 

A review of the file reveals that in the Board's December 
2000 remand, the Board referenced the VCAA, which had been 
enacted less than two months prior to that remand.  Other 
than the Board's remand, it does not appear that the RO 
explicitly considered the provisions of the VCAA in this 
appeal.  Nevertheless, the Board finds no prejudice to the 
veteran in proceeding with this appeal, as the requirements 
under the VCAA essentially were met.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses a matter 
not addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is not 
prejudice to the appellant).

In that regard, following receipt of the veteran's July 1997 
claim for service connection, the RO sent him a letter dated 
in August 1997 acknowledging his claim and informing him what 
he needed to do.  The RO explained to the veteran what the 
evidence must show in order to establish service connection 
for squamous cell carcinoma and throat cancer due to Agent 
Orange exposure.  The RO informed the veteran that they had 
requested medical records from the medical providers that he 
indicated treated him for the claimed condition.  The RO also 
informed the veteran that although they requested the records 
directly, it was his responsibility to make sure that the 
records were sent.  In a December 1997 rating decision, the 
RO explained to the veteran why they were denying his claim.  
A statement of the case was issued in March 1998, which 
contains a copy of the laws and regulations pertinent to this 
claim.  

The record contains the veteran's service medical records and 
substantial private treatment records.  There is no 
indication in the file that the veteran sought VA treatment 
for the claimed disorder.  As noted earlier in this decision, 
this matter was remanded by the Board on two prior occasions 
to ensure that all relevant medical evidence was associated 
with the claims file.  The Board is unaware of any additional 
relevant medical evidence that should be obtained before 
proceeding with this appeal.  The record contains statements 
from the veteran, and a statement from Michael G. Ratelle, 
who is acquainted with the veteran's case.  In March 2002, 
the Board sought an opinion from the Armed Forces Institute 
of Pathology (AFIP).  A response to that request was received 
in May 2002.  The veteran was sent a copy of both the opinion 
request and the response.  In short, for the reasons outlined 
above, the Board finds that the duties to notify and to 
assist, including advising the veteran of what evidence he 
could submit and what evidence the VA would obtain consistent 
with VCAA have been satisfied, and that no useful purpose 
would be served by delaying this case any further.  See 
38 U.S.C.A. §§ 5103, 5103A.

In September 2000, the veteran presented testimony at a 
hearing before the undersigned member of the Board.  The 
record was held open for 60 days following that hearing for 
submission of additional evidence.  In November 2000, the 
veteran submitted additional evidence directly to the Board, 
along with a waiver of RO consideration of such evidence.  In 
May 2001, the RO received additional evidence in support of 
this appeal, which was associated with the claims file.  In 
June 2001, the veteran submitted another waiver of RO 
consideration of the additional evidence.  The Board notes 
that prior to February 2002, the regulation in effect 
38 C.F.R. § 20.1304(c) (2001), required that any additional 
evidence submitted by the appellant and accepted by the Board 
be referred to the RO for review and preparation of a 
supplemental statement of the case, unless this procedural 
right was waived in writing or at a hearing, as the appellant 
did in this case.  That regulation was subsequently amended, 
and the waiver provision eliminated, effective February 22, 
2002.  See 67 Fed. Reg. 3,099 (Jan. 23, 2002).  As the 
veteran's evidence was submitted prior to February 22, 2002, 
along with a waiver of RO consideration of such evidence, the 
Board may proceed with this appeal.  In addition in July 2002 
the veteran indicated that a tissue slide from UCSF/Mount 
Zion would be forwarded to the Board.  The Board received the 
tissue slide and a copy of the pathology report dated on 
April 24, 1996, showing a diagnosis of squamous cell 
carcinoma.  A copy of the April 1996 report was already of 
record.  While subsequent reports did not verify squamous 
cell carcinoma, the Board, for purposes of evaluating the 
veteran's claim for service connection, will accept the 
diagnosis of squamous cell carcinoma without undertaking 
further analysis of the tissue block.  

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease in 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The Board observes that while this appeal was pending there 
was a change in the law pertaining to service connection for 
diseases associated with herbicide exposure in Vietnam.  See 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001) (presently codified at 
38 U.S.C.A. § 1116 (West Supp. 2002)).  The amendments to 
38 U.S.C.A. § 1116 were made effective December 27, 2001, and 
are applicable to the present claim.  Although the RO has not 
had an opportunity to consider the applicability of the 
amendments in this case, the Board finds that there is no 
prejudice in applying this law in the first instance.  See 
Bernard, supra.  In that regard, the amendments to the law 
are generally more favorable to claimants.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991)(where the law or 
regulation changes after a claim has been filed or reopened 
but before the judicial appeal process has been concluded, 
the version most favorable to appellant should and will 
apply).  Moreover, in the present case, as is discussed in 
more detail below, the veteran was not diagnosed with a 
disease that is statutorily presumed to have a positive 
association with herbicide exposure.  As such, the law (as 
previously in effect and as currently in effect) has not 
changed the ultimate outcome of this appeal.  

The current law provides that for claims involving exposure 
to an herbicide, such as Agent Orange, veterans who served on 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning January 9, 1962, and 
ending on May 7, 1975 (known as the Vietnam era), shall be 
presumed to have been exposed to an herbicide agent during 
such service, unless there is affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f)(West Supp. 2002).  Certain 
diseases specified by statute warrant a presumption of 
service connection by reason of having positive association 
with herbicide exposure, if the disease becomes manifest 
within a period prescribed by regulation.  38 U.S.C.A. 
§ 1116(a)(1)(West 1991 & Supp. 2002).  The diseases subject 
to presumptive service connection are as follows:  non-
Hodgkin's lymphoma, soft tissue sarcoma, chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, porphyria cutanea tarda, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), multiple myeloma, 
and diabetes mellitus (Type 2).  38 U.S.C.A. § 1116(a)(2).  
For presumptive service connection, the foregoing diseases 
shall have become manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, porphyria cutanea 
tarda, and acute and subacute peripheral neuropathy shall 
have become manifest to a degree of 10 percent or more within 
a year from the date of service separation.  38 C.F.R. 
§ 3.307(a)(6)(ii). 

Notwithstanding the foregoing discussion regarding 
presumptive service connection, the United States Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The Board has carefully reviewed all the evidence of record, 
but finds that the preponderance of the evidence is against a 
claim for service connection for squamous cell carcinoma of 
the right tonsil, to include as due to herbicide exposure.  
At his September 2000 hearing, the veteran testified that he 
was first diagnosed with carcinoma of the tonsil in 1996.  
This fact is well-documented in the claims file, and is 
undisputed.  The focus of this appeal is whether the 
veteran's right tonsil carcinoma is related to his exposure 
to Agent Orange during active service, or whether it is 
related to any other incident of the veteran's active 
service.  

The record reveals that in March 1996, the veteran began 
experiencing a sore throat and right ear pain.  In April 
1996, he was found to have a mass on the right tonsil, and he 
was diagnosed with squamous cell carcinoma.  The veteran 
underwent radiation therapy, and an August 1997 statement 
from his treating physician, Dr. Phillips, revealed that the 
veteran appeared to have had a complete response to the 
radiotherapy, with no signs of recurrence.  In September 
1996, the veteran underwent a biopsy of the right tonsil, 
which was essentially negative for squamous cell carcinoma.  
The associated pathology report indicates that there was a 
nest of atypical squamous epithelial cells, which the 
examiner indicated did not represent carcinoma.  There were 
some signs consistent with necrotic squamous cell carcinoma, 
but there were no viable tumors identified.  

In the veteran's substantive appeal, VA Form 9, received at 
the RO in April 1998, he expressed his belief that his cancer 
was associated with Agent Orange exposure.  He described an 
increased frequency in sore throat infections following 
service in Vietnam.  He indicated that when he was diagnosed 
with tonsil cancer in 1996, his attending oncologists, Dr. 
Phillips and Dr. Singer, were both aware of his Agent Orange 
exposure.  The veteran stated that one of the physicians told 
him that if prostate cancer falls into a category allowing an 
Agent Orange claim, that his type of lesion should also be 
considered.  

At the September 2000 hearing, the veteran testified that 
there were two medical statements in his claims file (from 
Drs. Phillips and Singer) which suggest the possibility of a 
relationship between his cancer and Agent Orange.  The 
veteran was unable to provide any details about the 
statements (such as the date, etc), but he testified that 
they felt it was very likely that his cancer could be related 
to Agent Orange exposure since other types of cancer are 
found to be related.  The veteran listed names of other 
Vietnam veterans who had developed cancer, and expressed his 
belief that his cancer was related to Vietnam service, 
particularly the Agent Orange exposure.  

In November 2000, the veteran submitted a statement from M. 
Ratelle, which concludes that Agent Orange "more than likely 
contributed to the development of [the veteran's] diagnosed 
squamous cell carcinoma.  It is unclear how M. Ratelle is 
acquainted with the veteran, and it does not appear that M. 
Ratelle is a doctor specializing in oncology.  He noted that 
he had a Bachelor of Science degree in biochemistry, a Master 
of Science degree in Public Health, and had worked for two 
years for the Ministry of Public Health in Thailand.  

In March 2002, the Board sought an AFIP opinion.  The Board 
sought answers as to three questions, and a response to those 
questions was received in May 2002.  The report is signed by 
two physicians, including the Chair of the Department of 
Environmental and Toxic Pathology, and the Chief of the 
Division of Environmental Pathology, Department of 
Environmental and Toxicologic Pathology.  

The first question asked by the Board was whether the 
diagnosis of squamous cell carcinoma of the right tonsil was 
the correct diagnosis, rather than any other type of cancer.  
The Board included the tissue slides resulting from a 1996 
biopsy for review.  In response to that question, the AFIP 
report indicates that they were "unable to make a definitive 
diagnosis of squamous cell carcinoma of the right tonsil 
based on the examined material," as the material reviewed 
did not show "viable squamous cell carcinoma."  

The second question asked by the Board was whether the site 
of the veteran's cancer falls within the definition of 
"respiratory cancers" which scientific studies have 
previously shown to be related to Agent Orange exposure.  The 
AFIP responded that "the (palatine) tonsils are considered 
to be part of the oropharynx, and are normally lined by 
squamous epithelium, rather than respiratory-type 
epithelium."  The report notes that oral/oropharyngeal 
carcinoma is not separately listed in the Updated (2000) 
Institute of Medicine (IOM) Report "Veterans and Agent 
Orange," which lists "Respiratory Cancers (lung/bronchus, 
larynx, trachea)" as having an association with exposure to 
herbicides.  The report also notes that the IOM report 
provides a distinction between lower respiratory tract 
cancers from nasal/nasopharyngeal cancers, but does not list 
oral/oropharyngeal cancers.

The Board's third question to the AFIP was whether the 
veteran's exposure to Agent Orange during Vietnam service was 
at least as likely as not to have caused the squamous cell 
carcinoma of the right tonsil that was diagnosed in April 
1996.  The AFIP report provides a lengthy discussion about 
various possible causes of squamous cell carcinoma of the 
tonsil.  The report concludes that they "are not aware of 
any evidence confirming a positive association between 
possible exposure to Agent Orange and subsequent development 
of tonsillar squamous cell carcinoma."  The report also 
notes that the National Academy of Sciences is tasked with 
producing the biennial updates reported by the Institute of 
Medicine, and that their Institute was primarily concerned 
with matters of pathology rather than epidemiology.  The 
report suggested that "the Board would be best advised in 
epidemiologic matters by the Institute of Medicine," and 
VA's own epidemiologists.  

The Board finds that the veteran's claim must fail.  
Initially, the Board notes that the record does not appear to 
reflect any current squamous cell carcinoma of the right 
tonsil.  The May 2002 AFIP report found no viable carcinoma 
on the materials provided to them for examination.  However, 
as discussed above, the veteran subsequently submitted a 
tissue block and a copy of the April 1996 pathology report 
showing squamous cell carcinoma of the tonsil and, for 
purposes of considering his appeal, the Board will accept the 
diagnosis without seeking further evaluation.  The central 
point is whether the disease is related to service or an 
event of service origin.  Irrespective of whether the veteran 
currently has active squamous cell carcinoma, he may still be 
service connected for residuals of carcinoma.  The record 
reflects that the veteran had active service in Vietnam 
during the Vietnam Era, and thus, is presumed to have been 
exposed to herbicides such as Agent Orange.  38 U.S.C.A. 
§ 1116(f).  Although the veteran was presumably exposed to 
Agent Orange, he has not been diagnosed with a disease 
specified by statute to have a positive association with 
herbicide exposure.  Squamous cell cancer of the tonsil is 
not listed among the diseases presumed to be related to 
herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.309(e).  

The Board notes that respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) are included in the list of 
disease for which service connection may be granted by 
presumption.  Id.  Arguably, the veteran's squamous cell 
carcinoma of the right tonsil falls into that category.  
However, the May 2002 AFIP opinion notes that tonsils are 
considered part of the oropharynx, lined by squamous 
epithelium, rather than respiratory-type epithelium.  In 
other words, the AFIP opinion clarifies that tonsils are not 
included in the respiratory system.  As such, the Board must 
conclude that tonsil cancer is not among the diseases 
statutorily deemed to be associated with Agent Orange 
exposure.  Thus, there is no basis in the record to grant 
service connection for squamous cell carcinoma of the right 
tonsil on a presumptive basis, as secondary to Agent Orange 
exposure.  

Although service connection may not be awarded as secondary 
to Agent Orange exposure, the Board must examine whether 
service connection is warranted on a direct basis.  As noted 
earlier, the veteran was first diagnosed with right tonsil 
carcinoma in April 1996, which was many years following his 
separation from service.  There is no indication that the 
veteran developed tonsil carcinoma during service, nor is 
there any evidence showing that the veteran's right tonsil 
cancer is causally related to an incident of his active 
service.  Although the veteran indicated at the September 
2000 hearing that his treating physicians had suggested a 
relationship between his tonsil cancer and his in-service 
exposure to Agent Orange, the statements from the physicians 
identified during his hearing contain no medical opinions to 
that effect.  

The Board fully acknowledges the veteran's statements and 
testimony of record, in which he essentially contends that 
his carcinoma was caused by Agent Orange exposure.  
Nevertheless, as discussed above, the medical evidence does 
not support his contentions.  As a lay person, without 
medical expertise or training, his opinions as to medical 
etiology or causation are not competent medical evidence, 
which is required to establish service connection.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(laypersons may be competent to provide an "eye-witness 
account of a veteran's visible symptoms," but they are not 
capable of offering evidence that requires medical 
knowledge).  In short, in the absence of medical evidence 
that the veteran's squamous cell carcinoma of the right 
tonsil was causally or etiologically related to his active 
service, or associated with herbicide exposure, the record 
affords no basis to award service connection.

The Board also acknowledges the opinion from M. Ratelle, 
dated in November 2000.  As noted earlier, the opinion does 
not indicate how M. Ratelle is acquainted with the veteran.  
M. Ratelle indicated that he reviewed the veteran's medical 
file and scientific literature in reaching his opinion that 
the veteran's exposure to Agent Orange more than likely 
contributed to his development of carcinoma.  While M. 
Ratelle has degrees in biochemistry and public health, he 
does not appear to have any expertise in oncology or a 
related field.  Moreover, the probative value of his opinion 
is outweighed by the findings of the National Academy of 
Sciences (NAS), which have not found a positive association 
between squamous cell carcinoma of the tonsil and herbicide 
exposure.  See 38 U.S.C.A. § 1116 (b)(c).  Moreover, the AFIP 
report concluded that they were unaware of any evidence 
confirming a positive association between possible exposure 
to Agent Orange and subsequent development of tonsillar 
squamous cell carcinoma.  

The AFIP report points out that the NAS provides biennial 
updates reported by the Institute of Medicine, and suggests 
that the Board is "best advised" in findings from that 
institution.  The Board is bound by the laws enacted by 
Congress, and notes that 38 U.S.C.A. § 1116 was recently 
amended to include additional diseases, such as diabetes, 
among the list of conditions for which there is a positive 
association with herbicide exposure, that list does not 
currently include tonsillar carcinoma.  If at some time in 
the future squamous cell carcinoma of the tonsil is added as 
a disease associated with herbicide exposure, then the 
veteran may reopen his claim for service connection.

In conclusion, for the reasons outlined above, the Board 
finds that the preponderance of the evidence is against a 
claim for service connection for squamous cell carcinoma of 
the right tonsil, to include as due to herbicide exposure, 
and the appeal is denied.  The Board has considered the 
"benefit of the doubt" rule, but because the evidence is 
not in relative equipoise, that doctrine is not applicable in 
this case.  See Ferguson v. Principi, 273 F.3d 1072 (Fed. 
Cir. 2001) (38 U.S.C.A. § 5107(b) only requires that the 
Board consider all the evidence and material of record; the 
benefit-of-the-doubt provision only applies where there is an 
approximate balance of positive and negative evidence).  


ORDER

Service connection for squamous cell carcinoma of the right 
tonsil, to include as due to herbicide exposure, is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

